The writ of error is to review final judgment awarding peremptory writ of mandamus requiring the municipality to levy taxes for the payment of certain municipal bonds and accrued defaulted interest and spreading the levy over three years.
Although the municipality was granted a spread of the levy in equal moieties so far as the principal of the bonds was involved, when the amount of such principal was of comparative small amount, it asks us to review the judgment and hold that the Judge indulged in an abuse of discretion in not withholding the writ in the manner indulged by this Court in the case of State, ex rel.
Sterling Bottome, v. City of St. Petersburg, et al., 126 Fla. 230,  170 So. 730. *Page 485 
While the trial court might have within the exercise of sound judicial discretion, followed the course pursued in the above cited case, there is no element of abuse of discretion in the failure to do so.
The judgment should be, and is, affirmed without prejudice, however, to the trial court requiring amendment of the alternative and peremptory writs so as to make the commands thereof applicable to available tax rolls, as the time has passed when the required levies could be made on the rolls of 1936.
So ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and DAVIS, J.J.